Detailed Action
	The communications received 03/16/2022 have been filed and considered by the Examiner. Claims 1-12 are pending and 10-12 withdrawn as pertaining to the non-elected invention. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 03/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-9, 10, and 13 of copending Application No. 16/625,927 hereinafter ‘927 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As for claim 1, ‘927 claims a method of manufacturing pulp fibers for cellulose nanofiberization (as recycled pulp fibers they would be capable) from pulp fibers of used hygiene products [claim 1], comprising steps of: 
a preparation step of preparing a treatment tank which includes a liquid mixture supply port, and a treatment liquid discharge port and an ozone containing gas supply port that are arranged below the liquid mixture supply port [claim 1], 
a liquid mixture supply step of supplying a liquid mixture which includes super absorbent polymers and the pulp fibers that derive from the used hygiene products and water, from the liquid mixture supply port to the treatment tank, 
an ozone containing gas supply step of supplying ozone containing gas from the ozone containing gas supply port to a treatment liquid in the treatment tank [claim 1], 
a pulp fibers for cellulose nanofiberization formation step of forming the pulp fibers for cellulose nanofiberization from the pulp fibers while dissolving at least a portion of the super absorbent polymers in the treatment liquid, by, in the treatment tank, raising the ozone containing gas while lowering the super absorbent polymers and the pulp fibers so as to make the ozone containing gas come into contact with the super absorbent polymers and the pulp fibers [claim 1], and 
a treatment liquid discharge step of discharging the treatment liquid which includes the pulp fibers for cellulose nanofiberization from the treatment liquid discharge port, wherein the .
As it pertains to the potential to be nanofiberized, the Examiner notes that the recycled pulp fibers has a similar composition as claimed by applicant, (i.e. production method of claim 1 and the reduced lignin content) which would result in the claimed property (being nanofiberizable). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the recycled pulp product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

As for claim 2, ‘927 claims claim 1 and further claims the beating degree reduction speed of 300 mL /h or more [claim 4].
As for claim 3, ‘927 claims claim 1 and further claims the microbubbles or nanobubbles [claim 8].
As for claim 4, ‘927 claims claim 1 and further claims the treatment liquid being acidic [claim 10].
As for claim 5, ‘927 claims claim 1 and further claims an acidic inactivation step [claim 11].
As for claim 6, ‘927 claims claim 5 and further claims that the acid can form a complex with metal ions in an excrement [claim 12].

As for claim 8, ‘927 claims claim 1 and further claims wherein in the liquid mixture supply step, the liquid mixture is supplied continuously from the liquid mixture supply port to the treatment tank in a first flow rate, and in the treatment liquid discharge step, the treatment liquid is discharged continuously from the treatment liquid discharge port in a second flow rate [claim 9].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8-9, 10, and 13 of copending Application No. 16/625,927 hereinafter ‘927 (reference application) as applied to claim 1 and further in view of Yano et al (US 2009/0264036) hereinafter YANO (already of record). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As for claim 9, ‘927 claims claim 1 but does not teach nanofiberization. 
YANO teaches a cellulose nanofiber product which can be employed to create a fiber- reinforced composite with high heat resistance, flat, and smooth [Abstract] in which the nanofiber is generated by nanofiberization (refined via fibrillation, seen to be especially feasible as the pulp fibers produced by ‘927 have reduced lignin) [YANO: 0022; 0030].
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 16/624,957 hereinafter ‘957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

As for claim 1, ‘957 claims a method of manufacturing pulp fibers for cellulose nanofiberization (as pulp fibers they would be capable) from pulp fibers of used hygiene products [claim 1], comprising steps of: 
a preparation step of preparing a treatment tank which includes a liquid mixture supply port, and a treatment liquid discharge port and an ozone containing gas supply port that are arranged below the liquid mixture supply port [claim 1], 
a liquid mixture supply step of supplying a liquid mixture which includes super absorbent polymers and the pulp fibers that derive from the used hygiene products and water, from the liquid mixture supply port to the treatment tank, 
an ozone containing gas supply step of supplying ozone containing gas from the ozone containing gas supply port to a treatment liquid in the treatment tank [claim 1], 

a treatment liquid discharge step of discharging the treatment liquid which includes the pulp fibers for cellulose nanofiberization from the treatment liquid discharge port, wherein the pulp fibers for cellulose nanofiberization have a lignin content ratio of 0.1 mass % or less [claim 1].
As it pertains to the potential to be nanofiberized, the Examiner notes that the recycled pulp fibers has a similar composition as claimed by applicant, (i.e. production method of claim 1 and the reduced lignin content) which would result in the claimed property (being nanofiberizable). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the recycled pulp product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
As for claim 2, ‘957 claims claim 1 and further claims the beating degree reduction speed of 300 mL /h or more [claim 3].

As for claim 3, ‘957 claims claim 1 and further claims the microbubbles or nanobubbles [claim 4].

As for claim 5, ‘957 claims claim 1 and further claims an acidic inactivation step [claim 6].
As for claim 6, ‘957 claims claim 5 and further claims that the acid can form a complex with metal ions in an excrement [claim 7].
As for claim 7, ‘957 claims claim 1 and further claims an ash content ratio of 0.65% mass or less [claim 8].
As for claim 8, ‘957 claims claim 1 and further claims wherein in the liquid mixture supply step, the liquid mixture is supplied continuously from the liquid mixture supply port to the treatment tank in a first flow rate, and in the treatment liquid discharge step, the treatment liquid is discharged continuously from the treatment liquid discharge port in a second flow rate [claim 9].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 16/624,957 hereinafter ‘957 (reference application) as applied to claim 1 and further in view of Yano et al (US 2009/0264036) hereinafter YANO (already of record). Although the claims at issue are not identical, they are not patentably distinct from each other because:
As for claim 9, ‘957 claims claim 1 but does not teach nanofiberization. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have nanofiberized the pulp of ‘957 as taught by YANO in order to create an end product with high heat resistance, flatness, and smoothness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al (US 2014/0234165) hereinafter GLA in view of Yamaguchi et al (US 2016/0237617) hereinafter YAMA (already of record) and Yano et al (US 2009/0264036) hereinafter YANO (already of record).


a preparation step of preparing a treatment tank (a process tank) [Fig. 2 #12; 0076] which includes: 
a liquid mixture supply port (pipe which supplies slurry) [Fig. 2 #24; 0066-67], and a treatment liquid discharge port (circulation loop and side stream diffuser ozone injection which are both substantially below under the pipe) [Fig. 2 #25; Fig. 3; 0083] and an ozone containing gas supply port that are arranged below the liquid mixture supply port,
a liquid mixture supply step of supplying a liquid mixture which includes super absorbent polymers and the pulp fibers that derive from the used hygiene products and water (the recirculation loop), from the liquid mixture supply port to the treatment tank [Fig. 2 #22, 24-25, 30; 0065-67], 
an ozone containing gas supply step of supplying ozone containing gas from the ozone containing gas supply port to a treatment liquid in the treatment tank (it is understood that the side stream diffuser ozone injection would also be attached to the overall ozone system and would inject ozone at that location along with ozone being capable of being supplied as a gas) [Fig. 3; 0016; 0077], 

a treatment liquid discharge step of discharging the treatment liquid which includes the pulp fibers for cellulose nanofiberization from the treatment liquid discharge port (to the process out, the process liquid is discharged, it is understood that there is nothing preventing the trash from being further used for nanofiberization especially as it can be trash based on diapers which would have cellulose content) [Fig. 2-3; 0071-72], 
GLA further teaches the benefits against tossing waste into landfill and a desire to decrease such usage in the process of its invention [0014] but does not teach wherein the pulp fibers for cellulose nanofiberization have a lignin content ratio of 0.1 mass % or less nor does it explicitly teach performing nanofiberization.
While it is the Examiner’s understanding that the contact with ozone, macing, and separation that a pulp would be produced from diapers [GLA: 0051; 0064-67; 0071-72] should the Applicant disagree, 
YAMA teaches the recycling/processing of waste material (as used hygiene products which include diapers) [Abstract] which result in the production of a pulp fiber and super 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the separation technique of YAMA in the separation step of GLA and to have recycled the used hygiene products of YAMA which contain both super absorbent polymers and pulp fiber to create a pulp fiber with low ash that can be used in the production of other products. As GLA is particularly concerned with the reduction of landfill, it would especially appreciate producing a recyclable product from the used hygiene products of YAMA in which less of the solid wastes content would be sent to the landfill (and instead would be used to create another product). As GLA and YAMA are both pertaining to the art of recycling/repurposing waste especially that of hygiene products (i.e. diapers) one of ordinary skill in the art would have expected success in the combination. 

YANO teaches a method of employing a pulp fiber (wood flour is understood to be wood pulp) to produce a cellulose nanofiber product [Abstract; 0111]. This use of the pulp fiber results in the creation of a fiber-reinforced composite with high heat resistance, flat, and smoothness [Abstract]. YANO additionally teaches that it is important to remove sufficient lignin in order to improve heat resistance and prevent color change [0021].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have nanofiberized/made the pulp of GLA/YAMA nanofiberizable as taught by YANO in order to create an end product with high heat resistance, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to the lignin content ratio of 0.1 mass% or less as YANO teaches that reduced lignin improves heat resistance and prevents color change in the resultant product.

As for claim 2, GLA/YAMA/YANO teach claim 1 and the Examiner notes that the resultant pulp fiber has a similar composition as claimed by applicant, (i.e. the reduced lignin content and being a pulp fiber produced via the method of claim 1) which would result in the claimed property (a beating degree reduction speed). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the pulp fiber product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the treatment liquid be acidic through a citric acid treatment as taught by YAMA as a means of further reducing ash. As this acidic treatment is compatible with ozone sterilizing treatment one of ordinary skill in the art would have expected success. 

As for claim 5, GLA/YAMA/YANO teach claim 1 and as applied to claim 4 would comprise a treatment by an acid which would substantially serve as an ‘inactivation step’. As the liquid mixture supplying step occurs repeatedly throughout the treatment (via the recirculating step of GLA) [GLA: 0067] it is understood that the acid treatment step would occur before the liquid mixture supply step. 

As for claim 6, GLA/YAMA/YANO teach claim 5 and YAMA further teaches that the acid can form a complex with metal ions which the Examiner understands would include any metal ions in an excrement [0078].


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have rendered the ash content to 0.65% or lower in order to allow for the pulp to be reutilized in a product. 

As for claim 8, GLA/YAMA/YANO teach claim 1 it is understood that during both liquid mixture supply and liquid mixture discharge that each has its own respective flow rates. In addition, the Examiner notes that GLA further teaches that the slurry is re-circulated through the discharge and intake depending on whether the debris particles are of a sufficiently small size and where intake can be slow [0067; 0069]. 

As for claim 9, GLA/YAMA/YANO teach claim 1 and YANO further teaches nanofiberization of the resultant pulp fibers (refined via fibrillation, seen to be especially feasible as the pulp fibers produced by GLA/YAMA/YANO have reduced lignin) [YANO: 0022; 0030].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al (US 2014/0234165) hereinafter GLA in view of Yano et al (US 2009/0264036) hereinafter YANO (already of record) and Yamaguchi et al (US 2016/0237617) hereinafter YAMA (already of record) as applied to claim 1 and further in view of Kitagawa et al (US 2007/0227979) hereinafter KITA.
As for claim 3, GLA/YANO/YAMA teach claim 1 but do not teach microbubbles nor nanobubbles.
KITA teaches ozone used in a pulp treatment process (to treat black liquor) in which ozone is supplied as microbubbles to the cellulose containing portion (such as hemi-cellulose found in the ‘clean water’) [Abstract; 0008-11]. The use of micro bubbles reduces energy requirements [0020].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have supplied the ozone of GLA/YANO/YAMA as the micro bubbles taught by KITA as this would have reduced the energy requirements of the process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748